Title: To Thomas Jefferson from Alexander Moore, 28 September 1784
From: Moore, Alexander
To: Jefferson, Thomas



Dear Sir
London Sept 28. 1784

I take the liberty to enclose you a Letter that came by the Rosamond from Boston. I have this day shipped on the Garrick Capt. Turner bound to Virginia Two Cases of Porter and two baskets of Cheese, directed agreeable to your Note. It was not in my power to send you stilton Cheese as there was none to be got in London that woud have kept the Passage. I have therefore sent half dozen of very fine Bath Cheese and I have no doubt but they will prove very good. The Partridges Hares and Rabbits are procured, but as they may require some attention on their Passage I shall not send them by this Ship but will take them out with me in the spring. If there is any thing else that you may wish to have sent out for Virginia from this side the water I hope I need not say that it would make me happy to attend to it. It gave me great pleasure to hear by Mr. Tracy that you was well and that the air of France was agreeable to you yet I cant help wishing that your Commercial arrangments may bring you soon to this Country. You will not find  us quite as polite as your good allies, but I hope the honesty of the John Bulls will make amends for that defficiency. Politics and the news of this smoky town I leave to Mr. Tracey. He is well informed, and I can say will surprise you with an account of the foggy Situation of our Commercial people. I beg my best Love to Miss Jefferson and little Runa and believe me, Your obligd friend & Servt.,

Alexander Moore


No. 35 King Street Cheapside

